Matter of Grazyna S.-G. v Evelina G. (2017 NY Slip Op 01960)





Matter of Grazyna S.-G. v Evelina G.


2017 NY Slip Op 01960


Decided on March 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2017

Tom, J.P., Acosta, Richter, Manzanet-Daniels, Kahn, JJ.


3274

[*1]In re Grazyna S.-G., Petitioner-Appellant,
vEvelina G., Respondent-Respondent.


Tennille M. Tatum-Evans, New York, for appellant.
Andrew J. Baer, New York, for respondent.

Order and judgment (one paper), Family Court, New York County (Pamela Scheininger, Referee), entered on or about May 20, 2015, which, upon petitioner daughter's default, granted respondent mother's motion to dismiss the petition seeking an order of protection against respondent, unanimously affirmed, without costs.
Contrary to the Referee's conclusion, petitioner did not default; petitioner testified at the fact-finding hearing and her attorney appeared on May 20, 2015 and objected to the dismissal of the petition (see Schlain v Women's Radiology, 305 AD2d 173, 174 [1st Dept 2003]). In any event, petitioner failed to establish a prima facie case that respondent's actions constituted the family offenses of harassment in the second degree or disorderly conduct (see Matter of Kirsten G. v Melvin G., 143 AD3d 614, 614 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 16, 2017
CLERK